Blackford, J.
Assumpsit. The declaration states that whereas the defendant, on, &c.,'was indebted to the plaintiff in the sum of $181, for the work and labour of the plaintiff done and performed at the instance and request of the defendant; and was also indebted to the plaintiff in the further sum of $181 for goods sold and delivered at the instance of the defendant; the defendant afterwards, in consideration of the premises, promised to pay the said sum of money to the plaintiff on request; yet the defendant hath not paid the said sum of money or any part thereof, to the plaintiff’s damage, &c. General demurrer to the declaration, and judgment for the defendant.
. The defendant contends that this declaration contains two counts, neither of which is good. We think, however, that there is but one count. The promise laid is to pay, &c., in consideration of the defendant’s being indebted to the plaintiff for work and labour and for goods sold and delivered, &c. That constitutes but one count. The declaration is sufficient in substance.
PL. Cooper, for the appellant.
J. B. Howe, for the appellee.
Per Curiam.—The judgment is reversed, with costs. Cause remanded, &c.